AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                     for the
                                                      Southern District
                                                     __________ Districtofof
                                                                           New  York
                                                                             __________

                                                                        )
                                                                        )
   SHAEL
 JOSUE     CRUZ, on behalf of himself and all
       ROMERO,                                                          )
   others similarly situated,                                           )
                            Plaintiff(s)                                )
                                                                        )
                                v.                                             Civil Action No.
                                                                        )
                                                                        )
                                                                        )
                                                                        )
   32
HALO AMPLIFY
    ESQUIVEL,
      DEGREES
    ZAK
    STOCKX
ADAGIO
    GIGGLE
 PALMETTO
  KNOW   TEAS,
     BOSTON   SNACK
               LLC,
                BELOW
         DESIGNS,
              LLC,
             HOLDING,
               INC.,
       INNOVATIONS,
          STYLE,
             MOON,    BRANDS,
                    INC.,
              INTERIORS
                 INC.,     HOMEINC.,
                          LLC,
                        LLC,
                     LLC,
                      INC.,       FURNISHINGS, LLC,
THE
 BAKEKIND
        ME GROUP
           A WISH, LLC,
                    LLC,                                                )
                       Defendant(s)                                     )

                                                     SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address)                    HALO
                                                   KNOW
                                                     BAKE
                                                      ADAGIO  INNOVATIONS,
                                                              STYLE,
                                                             ME  A     INC.
                                                                    WISH,
                                                                 TEAS,     LLC INC.LLC
                                                                        INC.
                                                     THE   KIND  GROUP
                                                          PALMETTO         LLC
                                                                         MOON,
                                           AMPLIFY
                                              32     SNACK
                                                      C/O
                                                 DEGREES
                                                     303
                                                      170   CT
                                                           5TH BRANDS,
                                                               BELOW
                                                            KIPPAVE       INC.,
                                                                CORPORATION
                                                                       LLC,
                                                                  AVENUE          SYSTEM  INC.
                                           STOCKX  9010
                                                     C/O
                                                      LLC, ETCHING
                                                          CORPORATION
                                                          9148   LOTTIE OVERLOOK
                                                                             SERVICE  COMPANY
                                            BOSTON                       N POPE    ROAD
                                             ESQUIVEL,
                                            ZAK
                                           C/O
                                           GIGGLEDESIGNS,
                                               THE        LLC,
                                                       INTERIORS
                                                    HOLDING,  INC.,
                                                    CORPORATION  LLC,HOME
                                                                       TRUST FURNISHINGS,
                                                                                COMPANY      LLC,
                                              C/O     1010
                                                   CRAIG
                                                     RM
                                                     80     TDALE
                                                          2001
                                                      ELMWOOD
                                                         STATE AHARTSTR
                                                                    PARK,
                                                                 STREET     NJ, 07407
                                             C/O
                                           C/O
                                            C/O    DULUTH,
                                                 GEORGE
                                                 NATIONAL
                                                UNITED
                                                IRVING
                                           CORPORATION
                                           C/O461
                                               THE        LAGENT GA
                                                             ESQUIVEL
                                                            ZAKHEIM
                                                      STEDISTO
                                                     CORPORATION
                                                             TRUST
                                                          PAUL,   MN  30097
                                                              REGISTERED
                                                                     GROUP
                                                                     ISLAND,
                                                                      CENTER
                                                                       TRUST
                                                                      55117   AGENTS,
                                                                              INC.
                                                                                SC
                                                                                1209    INC.
                                                                                    29438
                                                                                COMPANY
                                                                                     ORANGE STREET,
                                                   SOUTH
                                                     NEW
                                                     ALBANY,YORK,
                                                             HILL ROAD
                                                                NEW NEW
                                                                      YORK,YORK,  10016
                                                                              12207-2543
                                             5592
                                            160
                                            1603
                                           39111  CITRUS
                                                GREENTREE
                                                  SOUTH
                                                   SIX MILE
                                           WILMINGTON,
                                           CORPORATION       COURT,
                                                            DE   DRIVE,
                                                            GARFIELD
                                                               ROAD,
                                                              TRUST
                                                                19801    SUITE
                                                                       ROAD,
                                                                      CENTER     101 ORANGE STREET,
                                                                                1209
                                              SPENCER,      NEW   YORK,   14883
                                             CYPRESS,
                                            DOVER,
                                            AIRWAY
                                           WILMINGTON,
                                           LIVONIA,   MICA
                                                      DE
                                                      HEIGHTS,
                                                            DE90630
                                                          19904
                                                           48152  WA 99001
                                                                19801



          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are:
                                       COHEN & MIZRAHI LLP
                                       300 CADMAN PLAZA WEST
                                       12TH FLOOR
                                       BROOKLYN, NEW YORK 11201


       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                  CLERK OF COURT
              10/2/2020
                                                                                         s/ G. Pisarczyk
Date:
                                                                                              Signature of Clerk or Deputy Clerk
AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No.

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           ’ I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           ’ I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           ’ I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           ’ I returned the summons unexecuted because                                                                              ; or

           ’ Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:
